Citation Nr: 1702231	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  04-12 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an effective date prior to April 16, 2001 for the award of service connection for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury.

2. Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury.

3. Entitlement to a disability rating in excess of 10 percent for post operative changes, healed fracture, spur formation of right foot associated with left knee injury.

4. Entitlement to a disability rating in excess of 10 percent for post operative changes, healed fracture, spur formation of right foot associated with left knee injury.

5. Entitlement to service connection for hepatitis C. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO) in March 2003, October 2013, and December 2013.

This case was previously before the Board in August 2007, September 2010, July 2012, and July 2013.  

In July 2012, the Board, in pertinent part, denied service connection for an acquired psychiatric disability, granted service connection for a chronic bilateral feet disability, and remanded the issues of service connection for hepatitis C and entitlement to a TDIU.  The Veteran subsequently appealed the Board's denial of service connection for an acquired psychiatric disorder to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion) in January 2013, the Court remanded the Board's decision pertaining to the denial of service connection for a psychiatric disorder.  In July 2013, the Board remanded the issue in compliance with the Joint Motion.  

In a subsequent October 2013 rating decision, service connection for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury was granted by the Portland RO.  A 30 percent rating was assigned, effective April 16, 2001.   Because the Veteran was awarded service connection for this disability, the issue of entitlement to service connection is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In a December 2013 rating decision, the RO issued a rating decision granting entitlement to service connection for post operative changes, healed fractures, and spur formation of bilateral feet was granted.  A 10 percent disability rating was assigned, effective July 1, 2001.  

In February 2014 and June 2014, the Veteran expressed timely disagreement with the assigned initial ratings for service connection for acquired psychiatric disorder, to include: dysthymia associated with left knee injury and service connection for post operative changes, healed fractures, and spur formation of bilateral feet, respectively.  The Veteran also expressed timely disagreement with the assigned effective date for service connection for an acquired psychiatric disorder.  These issues have been perfected and are now before the Board.  

With regard to the Veteran's service-connected post operative changes, healed fractures, and spur formation of bilateral feet, a rating decision was issued in October 2014 that determined that it was clearly and unmistakably erroneous to grant a combined 10 percent rating for post operative changes, healed fractures, and spur formation of bilateral feet.  Separate 10 percent ratings were assigned for post operative changes, healed fractures, and spur formation for the left foot and the right foot.  The issues of entitlement to a higher initial rating for post operative changes, healed fractures, and spur formation of the left foot and right foot remain on appeal, however, as the maximum possible requested benefit has not been awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).

The issues of entitlement to a higher initial rating for post operative changes, healed fractures, and spur formation of the left foot and right foot, entitlement to a higher initial rating for an acquired psychiatric disorder, entitlement to service connection for hepatitis C, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2015, prior to promulgation of a decision on the appeal, the Veteran wrote that he wished to withdraw his appeal for entitlement to an effective date prior to April 16, 2001 for service connection for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal for entitlement to an effective date prior to April 16, 2001 for service connection for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury have been met. 38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In October 2015, VA received a written statement from the Veteran that he wished to withdraw his appeal for the issue of entitlement to an effective date prior to April 16, 2001 for service connection for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury.  Thus, for this issue there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of this issue is withdrawn.  Accordingly, the Board does not have jurisdiction the appeal as to this issue, and the appeal as to this issue is dismissed.


ORDER

The issue of entitlement to an effective date prior to April 16, 2001 for service connection for an acquired psychiatric disorder, to include: dysthymia associated with left knee injury is dismissed


REMAND

Regrettably, the Board finds that the remainder of the issues on appeal must again be remanded for additional development prior to adjudication by the Board.  

With regard to the Veteran's claims for entitlement to a disability rating in excess of 10 percent for post operative changes, healed fracture, spur formation for the left foot and the right foot, the Board notes that the Veteran was provided a VA examination in October 2014.  Unfortunately, the Board finds that the examination is inadequate to resolve the issues on appeal as it does not adequately describe the severity of the Veteran's service-connected foot disabilities for rating purposes. 

The examiner noted the Veteran's reports that he has increased bilateral foot pain when he stands to do daily chores and that his feet often "hurt" and he unable to walk even half a block.  The Veteran reported incapacitating episodes that would occur greater than six times per year.  Despite these reports, the examiner stated that the Veteran did not report having any functional loss or functional impairment of the feet being evaluated, regardless of repetitive use.  Further, the examiner noted that the Veteran has residual signs or symptoms of bilateral foot pain due to surgeries on his feet in 1986, and noted that evidence of pain was present for both feet during physical examination. When asked to explain why this pain does not contribute to functional loss, however, the examiner noted complaints of pain on ambulating and standing.  As the extent of the functional impact of the Veteran's condition is unclear, the Board finds the October 2014 examination to be inadequate for rating purposes.  As such, a remand is necessary in order to obtain a new VA examination that adequately reports the severity of the Veteran's service-connected condition and resulting functional loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A new, comprehensive VA examination should be provided regarding the severity of the Veteran's service-connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury.  The Board notes that in claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, the Veteran has not been provided an evaluation that describes the severity of his service-connected acquired psychiatric disorder since November 2010.  This examination occurred approximately six years ago and there are discrepancies in the Veteran's medical records concerning the current severity of his psychiatric condition.  Records from the VA Medical Center in Reno, Nevada in September 2014 report that the Veteran's psychiatric condition was "stable" and that he did not feel that he needed either counseling or medication for his condition.  Records from an assessment at the Roseburg VAMC in March 2015 state, however, that the Veteran has suffered from "severe" depression for a "few years."  Accordingly, the Board finds that a new, comprehensive VA medical opinion should be afforded to ascertain the current severity of the Veteran's service-connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury.  

Regarding entitlement to service connection for hepatitis C, the Board notes that in November 2013, the Veteran and his representative submitted a statement stating that the Veteran's IV drug use was a form of self-medication due to his service-connected acquired psychiatric disorder.  The Veteran submitted a statement stating that depression that had pre-existed service worsened during his active service and that he used "drugs and alcohol to self-medicate [his] depression."  Further, after he injured his knee in service "the pain exacerbated [his] depression" and he continued to self-medicate with drugs and alcohol.  

Service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301 (a) (2016); VAOPGCPREC 2-98.  However, a Veteran may receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001).

A medical opinion was obtained in March 2014 regarding whether the Veteran's hepatitis C was as likely as not due to or aggravated by his service-connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury.  The March 2014 examiner opined that the hepatitis C was less likely than not due to his service-connected acquired psychiatric disorder and noted that it was likely due to his previous IV drug use, which was not service-connected.  

The March 2014 examiner reported that the July 2013 examiner had stated that the Veteran's IV drug use was related to the Veteran's nonservice-connected personality disorder, and not his service-connected mental health disorder.  Review of the July 2013 opinion, however, does not state that that the Veteran's IV drug use was related to the Veteran's nonservice-connected personality disorder, but stated that " the Veteran has had extensive periods of incarceration and substance abuse predating his military career.  His personality disorder is the major contributing cause of his occupational and social impairment based on his mental health functioning."  While it may be possible to infer that the July 2013 examiner was of the opinion that the Veteran's history of substance abuse was one of the impairments to which his personality disorder was described as a "major contributing cause" it is not clear that the Veteran's service-connected mental health disorder did not "at least as likely as not" cause or aggravate his substance abuse disorder, particularly in light of the Veteran's statements submitted in November 2013.  Accordingly, the Board finds that a new medical opinion should be obtained that addresses the Veteran's statements in November 2013 and provides a detailed rationale regarding differentiation of the Veteran's symptoms if asserting that the Veteran's substance abuse is due to his nonservice-connected personality disorder.  

Lastly, the Board finds that the issue of entitlement to a TDIU also must be remanded as it is inextricably intertwined with the Veteran's claim for service connection for hepatitis C; and his remanded claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Thus, a decision on the TDIU issue is deferred pending completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected post operative changes, healed fracture, spur formation of the left foot and the right foot.  The claims file, including all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible.

 The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury. The claims file and all electronic records must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

If attributing symptoms to a non-service connected personality disorder, the examiner must state whether any personality disorder found is separate and distinct from the Veteran's service-connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury. The examiner must state upon what specific evidence this determination is based.

Additionally, the examiner is asked to state whether the symptoms of any personality disorder found can be disassociated from the Veteran's service connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury and, if so, to what extent.  The examiner must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The Veteran must be afforded an appropriate VA examination to determine the etiology of his substance abuse disorder, to include the use of intravenous drugs.  The claims file and all electronic records must be made available to the examiner.

The examiner is specifically asked to provide the following opinion: 

Whether it is at least as likely as not (a 50 percent probability) that the Veteran's service-connected acquired psychiatric disorder, to include: dysthymia associated with left knee injury caused or permanently aggravated his substance abuse disorder.  The examiner is asked to review and discuss the statements provided in the Veteran's statement received in November 2013 regarding his symptoms of depression and self-medication for these symptoms.

If providing the opinion that the Veteran's substance abuse disorder is due to a non-service connected personality disorder, and less likely than not due to his service-connected acquired psychiatric disorder, the examiner must state whether any personality disorder found is separate and distinct from the Veteran's service-connected acquired psychiatric disorder and must state upon what specific evidence this determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


